OFFICE LEASE

THIS LEASE is made and entered into as of the 18th day of October, 2006, by and
between DH Realty, LLC, an Indiana limited liability company (“Landlord”), and
CTI Group (Holdings), Inc., a Delaware corporation (“Tenant”).

ARTICLE I
DEMISE

Subject to and upon the terms, covenants, conditions and provisions hereinafter
set forth, and each in consideration of the duties, covenants and obligations of
the other hereunder, Landlord hereby leases, demises and lets to Tenant, and
Tenant hereby leases from Landlord, the Leased Premises (as hereinafter
defined).

SECTION 1.01. PREPARATION OF LEASED PREMISES. Landlord agrees to perform and
complete the work required for preparation of the Leased Premises for Tenant’s
occupancy as set forth in Landlord’s and Tenant’s Work Letter (“Work Letter”)
attached hereto and hereby made a part hereof and marked as Exhibit A. Landlord
shall complete all such work prior to the stated Commencement Date of the Term
subject to events and delays beyond its reasonable control. Landlord shall
contribute an amount not to exceed Two Hundred Thousand Dollars and No Cents
($200,000.00) (the “Tenant Improvement Allowance”) toward such work as described
in Exhibit A; provided, however, Tenant may use up to Fifty Thousand Dollars
($50,000) of the Tenant Improvement Allowance for improvements at its
discretion. In the event the work required by Tenant is performed for less than
the allowance, Landlord shall be entitled to benefit by the extent of any
savings. In the event the work required by Tenant is more than the stated
allowance, then Tenant shall bear any such excess cost. Landlord shall keep
Tenant advised of the status of completion and anticipated completion of such
work. Landlord shall notify Tenant when the work to be performed by Landlord is
substantially completed.

ARTICLE II
DEFINITIONS

The following terms shall have the following meanings:

(a) Building: 333 North Alabama Street, Indianapolis, Indiana.

(b) Leased Premises: Suite 240, designated on the plan attached hereto as
Exhibit B and by this reference incorporated herein, and containing
approximately 15,000 rentable square feet. This Lease shall be deemed and
construed to constitute a lease in gross, and Rental shall not be increased or
decreased if the actual rentable square footage of the Leased Premises is
greater or less than that in the parties’ contemplation as set forth above.

(c) Term: Seven (7) Years; Three (3) Months

(d) Commencement Date: December 1, 2006, or as set by execution of the
Declaration of Commencement of Lease.

(e) Expiration Date: February 28, 2014 or as adjusted by execution of the
Declaration of Commencement of Lease.

(f) Tenant’s Customary Business: general office.

(g) Basic Operating Cost: Actual Operating Cost (as hereinafter defined) for
calendar year 2006, equitably adjusted upward to reflect the amount that
Operating Cost would have been, in Landlord’s reasonable estimate, had occupancy
of the office portion of the Building been 100% throughout such calendar year.
Within ninety (90) days after the end of such calendar year, the parties shall
execute an addendum hereto specifying Basic Operating Cost.

(h) Tenant’s Proportionate Share: The Leased Premises constitute (i) 24.647% of
the total rentable square footage of the office portion of the Project for
purposes of assessing Excess Operating Cost (as hereinafter defined) pursuant to
Section 5.03, and (ii) 8.36% of the total rentable square footage of the Project
for purposes of assessing Impositions (as hereinafter defined) pursuant to
Section 5.05.

(i) Security Deposit: N/A.

(j) Project: Lockerbie Marketplace consisting of the real estate and
improvements thereon located at 333 North Alabama, 303 North Alabama, 324 East
New York Street, 350 and 310 East New York Street and the parking lot at 401
North New Jersey Street, Indianapolis, Indiana.

ARTICLE III
TERM

SECTION 3.01. TERM. Subject to and upon the terms and conditions set forth
herein, or in any exhibit or addendum, hereto, this Lease shall continue in
force for a term (the “Term”) beginning on the Commencement Date and ending on
the Expiration Date. In the event that the Leased Premises should not be ready
for occupancy by the Commencement Date for any reason, including holding over by
a prior tenant or the failure to complete Landlord’s portion of the work of
preparation of the Leased Premises for occupancy, Landlord shall not be liable
or responsible for any claims, damages or liabilities in connection therewith or
by reason, thereof, and the Term of this Lease shall be for the same number of
months as set forth in Article II above but the commencement shall be effective
only from the time that Landlord’s work in preparation of the Leased premises
for occupancy by Tenant has been substantially completed in accordance with the
terms and conditions set forth herein. Should the Term of this Lease commence on
a date other than that specified in Article II, Landlord and Tenant will, at the
request of either, execute a declaration specifying the revised Commencement
Date and Expiration Date of the Term of this Lease. In such event, rental under
this Lease shall not commence until said revised Commencement Date, the Term of
this lease shall thereupon commence, and the Expiration Date shall be extended
so as to give effect to the full stated term. If, as a result of the
Commencement Date being other than the first day of a month, this Lease would
expire on a day other than the last day of a month, the length of the Term shall
be extended through the last day of that month.

SECTION 3.02. OPTION TO EXTEND. Tenant shall have the option (“Extension
Option”) to extend the Initial Term for one (1) period of five (5) years
(“Extension Period”) upon fulfillment of all the following terms and conditions:

(a) Written notice is given by Tenant to Landlord not later than one hundred
eighty (180) days prior to the expiration of the Initial Term that Tenant elects
to exercise such Extension Option; and

(b) Tenant is not, at the time of exercise of such Extension Option, in default
under any term or condition hereof and there have been no more than two
(2) Events of Default during the Term of the Lease; and

(c) This Lease has not been terminated during the Initial Term; and

(d) The Basic Rent and the Basic Operating Cost for the Extension Period shall
be at the then current market rate for comparable tenants in comparable
buildings in downtown Indianapolis

The Initial Term and the Extension Period, if any, are collectively referred to
herein as the “Term.”

ARTICLE IV
USE AND OCCUPANCY

SECTION 4.01. USE. The Leased Premises shall be used and occupied by Tenant
solely for the purpose of conducting Tenant’s Customary Business, and for no
other purpose.

SECTION 4.02. CARE OF LEASED PREMISES. Tenant shall not commit or allow to be
committed any waste or damage on any portion of the Leased Premises. Tenant
shall not occupy or use, or permit to be occupied or used, any portion of the
Leased Premises for any business or purpose that is unlawful, disreputable, or
deemed to be extra-hazardous on account of fire or other casualty, or would
increase the cost of fire and extended coverage insurance coverage on the
Building and/or its contents. Except for Tenant’s data room, Tenant shall not
place any object in any part of the Leased Premises that would place a load on
the floor of the Leased Premises in excess of seventy (70) pounds per square
foot without prior approval by Landlord or an engineer designated by Landlord of
placement of such object. Landlord shall have the right to have a floor load
analysis made at any time. If such analysis indicates such limitation has been
exceeded, Tenant shall immediately take such action as may be required to
eliminate such overloading, and shall reimburse Landlord for the expense
incurred in completing such load analysis and for any damage caused by such
overloading.

SECTION 4.03. LAWS AND REGULATIONS; RULES OF BUILDING. Tenant shall, at its sole
cost, comply with all laws, ordinances, orders, rules and regulations (state,
federal, municipal, or promulgated by other agencies or bodies having
jurisdiction over Tenant’s Customary Business and the Leased Premises), and all
insurance requirements, relating to use, condition or occupancy of the Leased
Premises, except that, subject to the provisions of Section 5.03(i), Landlord
shall be responsible for any changes required to comply with such regulations
unless the need therefor arises because of Tenant’s manner of use of the Leased
Premises and would not occur in the event of other general office usage. Tenant
shall comply with the rules of the Building adopted by Landlord from time to
time (including those attached hereto as Exhibit C and by this reference
incorporated herein) for safety, care and cleanliness of the Leased Premises and
the Building, and preservation of good order therein, all of which shall be sent
by Landlord to Tenant in writing and shall thereafter be carried out and
observed by Tenant. Landlord shall not be held responsible or liable for any
other tenant’s failure to observe any rule of the Building or any other
provision of its lease.

SECTION 4.04. NUISANCE. Tenant shall conduct its business, and control its
agents, contractors, employees, invitees and visitors, in such manner as not to
create any nuisance, or interfere with, annoy or disturb Landlord, in its
operation of the Building, or any other tenant.

ARTICLE V
RENT

SECTION 5.01. COMPONENTS OF RENT. Tenant shall pay Landlord as rent for the
Leased Premises an amount comprising the aggregate of the components of rent
hereinafter identified and defined as Basic Rent, and Tenant’s Proportionate
Share of Excess Operating Cost and Impositions. The aggregate of all such
components is referred to herein as “Rental.” Rental shall commence to be due
and payable on the Commencement Date. Tenant shall pay Rental in monthly
installments during the Term. Rental for each calendar month during the Term
shall be due and payable on the first (1st) day of such calendar month. Tenant
shall pay Rental to Landlord c/o Colliers Turley Martin Tucker, Managing Agent,
1300 One American Square, Indianapolis, IN 46282, or at such other location as
Landlord may designate from time to time, without demand, and without any
deduction, abatement, counterclaim or setoff. In the event of a partial calendar
month at the end of the Term, Rental, and any other charges or costs payable by
Tenant, shall be prorated on the basis of a thirty (30) day month. Any Rental
not paid by the due date shall bear a delinquency service charge for each
calendar month or portion thereof during which such delinquency exists equal to
five percent (5%) of such delinquent payment. All Rental and other charges
payable by Tenant pursuant hereto shall be payable in lawful money of the United
States, without relief from valuation and appraisement laws.

SECTION 5.02. BASIC RENT. Tenant shall pay Landlord basic rent (“Basic Rent”) as
per the following schedule:

                              Rentable   Rate   Monthly Lease Period   Sq. Ft.  
PRSF   Basic Rent
12/01/06 — 02/28/07
    15,000                 No Basic Rent Due
 
                       
03/01/07 – 02/29/08
    15,000     $ 15.25     $ 20,245.65  
 
                       
03/01/08 – 02/28/09
    15,000     $ 15.75     $ 20,909.44  
 
                       
03/01/09 – 02/28/10
    15,000     $ 16.25     $ 21,573.23  
 
                       
03/01/10 – 02/28/11
    15,000     $ 16.75     $ 22,237.02  
 
                       
03/01/11 – 02/29/12
    15,000     $ 17.25     $ 22,900.81  
 
                       
03/01/12 – 02/28/13
    15,000     $ 17.75     $ 23,564.60  
 
                       
03/01/13 – 02/28/14
    15,000     $ 18.25     $ 24,228.40  
 
                       

SECTION 5.03. EXCESS OPERATING COST. Tenant shall pay Landlord each calendar
year Tenant’s Proportionate Share of the amount by which Operating Cost for that
calendar year exceeds Basic Operating Cost (“Excess Operating Cost”). “Operating
Cost” shall comprise all costs and expenses (except specific costs separately
billed to, and paid or reimbursed by, specific tenants) of every kind and nature
Landlord shall pay or become obligated to pay because of or in connection with
ownership and operation of the Land (as hereinafter defined) and the office
portion of the Building, as determined on an accrual basis and in accordance
with generally accepted accounting principles consistently applied, including,
but not limited to, the following:

(a) Wages, salaries, fringe benefit costs, payroll taxes, unemployment
compensation payments, workers’ compensation insurance premiums and other
related expenses of all on-site and off-site employees engaged in operation,
administration, maintenance and security of the Land and the Building; costs of
Building employee uniforms and cleaning thereof; fair rental value of a
management office in the Building; and management fees payable by Landlord
(except brokerage commissions for leasing) if management of the Land and the
Building is contracted to a third party;

(b) All labor, supplies and materials used in operation, cleaning and
maintenance of the Land, the Building, and machinery and equipment therein;

(c) Cost of utilities, including water and power, heating, lighting, air
conditioning and ventilating the entire Building (including all common and
service areas), fuel adjustment charges, sewer use charges and any utility
taxes;

(d) Cost of all management, maintenance and service agreements for the Land, the
Building, and machinery and equipment therein, including, without limitation,
heating, ventilating and air conditioning maintenance and service, alarm
service, trash removal, window cleaning and maintenance, and elevator
maintenance;

(e) Accounting costs pertaining to management and operation of the Land and the
Building;

(f) Cost of all insurance, including, without limitation, fire, extended
coverage, liability and rental insurance, applicable to the Land, the Building,
machinery and equipment therein, and Landlord’s personal property used in
connection with operation and maintenance thereof;

(g) Cost of repair, replacement and general maintenance of the Land, the
Building, and machinery and equipment therein (except repairs, replacements and
general maintenance paid by proceeds of insurance, or by Tenant or other third
parties, and alterations attributable solely to other tenants);

(h) Snow removal, landscaping and all other common area maintenance costs
related to public areas, including sidewalks and landscaping on the Land; and

(i) Amortization of capital improvements made to the Land, the Building, and
machinery and equipment therein, subsequent to the Commencement Date that may be
required to comply with laws, ordinances, orders, rules or regulations (state,
federal, municipal, or promulgated by other agencies or bodies having
jurisdiction over the Land and the Building), or insurance requirements,
relating to use, condition or occupancy of the Land, the Building or the Leased
Premises, specifically including, but not limited to, the Americans with
Disabilities Act of 1990, or that will improve operating efficiency of the Land
and the Building resulting in reduction of Operating Cost.

In determining Operating Cost for any calendar year, if, at any time during such
calendar year, less than 100% of the total rentable square footage of the office
portion of the Building was occupied by tenants, Operating Cost shall be
equitably adjusted upward to reflect the amount that Operating Cost would have
been, in Landlord’s reasonable estimate, had occupancy of the office portion of
the Building been 100% throughout such calendar year.

SECTION 5.04. ESTIMATED EXCESS OPERATING COST. When Operating Cost is estimated
to exceed Basic Operating Cost, Estimated Operating Cost for any calendar year
shall be Landlord’s estimate of Operating Cost for such calendar year made prior
to commencement of such calendar year. Tenant shall pay Landlord its
Proportionate Share of Excess Operating Cost for each calendar year on the basis
of Estimated Operating Cost for such calendar year in twelve (l2) equal monthly
installments payable on the first (1st) day of each calendar month as part of
Rental. Within ninety (90) days after the end of each calendar year, Landlord
shall deliver to Tenant a statement showing actual Operating Cost for such
calendar year, and setting forth a computation of Tenant’s Proportionate Share
of Excess Operating Cost for such calendar year. However, Landlord’s failure to
provide such Operating Cost statement by the date provided herein shall in no
way excuse Tenant from its obligation to pay its prorata share of Operating
Costs or constitute a waiver of Landlord’s right to bill and collect such
prorata share Operating Costs from Tenant in accordance with this Section 5.04.
If Estimated Operating Cost for such calendar year (or, if none, Basic Operating
Cost) was less than actual Operating Cost for such calendar year, Tenant shall
make payment to Landlord of Tenant’s Proportionate Share of such difference
within fifteen (l5) days after receipt of such statement. If Estimated Operating
Cost for such calendar year was more than actual Operating Cost for such
calendar year, Landlord shall reimburse Tenant for Tenant’s Proportionate Share
of such excess within fifteen (15) days after delivery of such statement. Basic
Operating Cost, Operating Cost, Estimated Operating Cost and Excess Operating
Cost for any partial calendar year at the end of the Term shall be adjusted
proportionately.

SECTION 5.05. IMPOSITIONS. Tenant shall pay Landlord each calendar year Tenant’s
Proportionate Share of all taxes, service payments in lieu of taxes,
assessments, excises, levies, fees and charges, general and special, ordinary
and extraordinary, unforeseen as well as foreseen, of any kind, that are
assessed, levied, charged, confirmed or imposed by any public authority upon the
Project, the machinery and equipment therein, Landlord’s personal property used
in connection with operation and maintenance thereof, Landlord’s operations or
Landlord’s rental receipts, and payable during the Term (collectively,
“Impositions”), except any income taxes upon Landlord’s rental receipts. In
determining Impositions for any calendar year, any tenant-specific property tax
exemptions shall be disregarded. Tenant shall be responsible for ad valorem
taxes on its own personal property in, on or about the Building, and on the
value of any leasehold improvements to the Leased Premises made by it. Tenant
shall pay Tenant’s Proportionate Share of Impositions in advance monthly during
each calendar year. The amount payable during each calendar year prior to the
time the actual amount of Impositions payable during such calendar year is
determined shall be based upon Landlord’s estimate of the amount of such
Impositions, to be adjusted in the month next following the date the exact
amount of such Impositions is determined. Impositions payable during any partial
calendar year at the beginning or end of the Term shall be adjusted
proportionately.

SECTION 5.06. SURVIVAL. The parties’ obligations under this Article shall
survive expiration or termination hereof.

ARTICLE VI
BUILDING OPERATION AND SERVICES

SECTION 6.01. SERVICES. Subject to the provisions of this Section 6.01,
Section 9.05 and Section 15.09, Landlord shall furnish the Leased Premises the
following services:

(a) Water at those points of supply provided for general use of tenants and such
other points to which Tenant may have extended the water service lines;

(b) Janitorial service on each business day, comprising standard evening
cleaning only, commensurate with that furnished in comparable office buildings
in downtown Indianapolis, Indiana;

(c) Central heat and air conditioning from 8:00 A.M. to 7:00 P.M. Monday through
Friday, and from 8:00 A.M. to l:00 P.M. Saturday, except generally recognized
holidays;

(d) Electrical power sufficient for operation of Building standard lighting,
customary general office copying, data processing, telecopying and word
processing equipment and machinery, and other equipment and machinery of similar
low electrical consumption, but excluding special lighting in excess of Building
standard, or any item of equipment or machinery that (singly) consumes more than
0.5 kilowatts per hour at rated capacity or requires a voltage other than one
hundred twenty (120) volts single phase; provided that, if any of Tenant’s
equipment or machinery, or any special electrical equipment or machinery
installed by Landlord to service Tenant’s equipment or machinery, requires
additional electrical service, air conditioning or ventilating capacity above
that provided by the Building’s standard systems, then the additional
electrical, air conditioning and/or ventilating equipment or machinery shall be
provided by Tenant, and the installation and operating cost of such additional
equipment or machinery shall be Tenant’s obligation;

(e) Lamps, bulbs, starters and ballasts for Building standard lighting fixtures
used on the Leased Premises; and

(f) Building security service; provided that Landlord shall not be liable to
Tenant, or its agents, contractors, employees, invitees or visitors, for loss
due to theft or burglary, or damage done by persons in the Building or on the
Land.

Landlord may employ an independent power consumption survey expert to render an
opinion as to the quantity of electricity consumed by Tenant. If such survey
indicates Tenant’s consumption is in excess of one (1) kilowatt-hour per month
per usable square foot in the Leased Premises, Tenant shall pay the cost of such
survey together with the cost to Landlord of such excess electrical consumption.
Heating and air conditioning service shall be available to Tenant at an
additional charge at times other than the hours during which such service is to
be provided pursuant to Section 6.0l(c). Tenant shall give Landlord eight
(8) hours’ advance notice of need for additional service. Landlord shall provide
upon request a list of such charges from time to time. Should any equipment or
machinery utilized in supplying the services listed herein cease to function
properly, Landlord shall use reasonable efforts to repair same promptly, but
Tenant shall have no right to terminate this Lease, and no claim for rebate of
Rental or damages, on account of any interruption in service occasioned thereby
or resulting therefrom. Notwithstanding any other provision hereof, if any law,
ordinance or other governmental regulation now or hereafter in effect imposes a
limit or allocation to the Building on any utility or other service, whether or
not the same is to be supplied to the Building or the Leased Premises by
Landlord pursuant to this Section 6.0l, then Tenant shall not use or cause to be
consumed on the Leased Premises, nor shall Landlord be required to provide to
the Leased Premises, such utility or other service in an amount or manner that
would result in violation by either party of such law, ordinance or regulation.

SECTION 6.02. LANDLORD’S REPAIRS. Landlord shall keep the Common Area (as
hereinafter defined), foundations, exterior Building walls (including door
frames, window frames, doors and windows), exteriors of Building interior
demising walls (including door frames and window frames, but excluding doors,
windows and other glass), roof, drains, gutters, all structural parts of the
Building, and all air conditioning, electrical, heating, mechanical and plumbing
systems in the Building, in good repair and, if necessary or required by proper
governmental authority, but subject to the provisions of Section 5.03(i), make
modifications or replacements thereof, except that, subject to the provisions of
Section 9.03, Landlord shall not be required to pay for any such repairs or
replacements that become necessary by reason of Tenant’s, or its agent’s,
contractor’s, employee’s, invitee’s or visitor’s, act or omission, unless
covered by insurance against such hazards however caused.

SECTION 6.03. TENANT’S REPAIRS. All repairs, replacements or maintenance to the
Leased Premises that are not Landlord’s express obligation shall be made by
Tenant, and the same shall at all times be kept by Tenant in good order,
condition and repair, and in clean, sanitary and safe condition in accordance
with all applicable laws, ordinances and regulations of any governmental
authority having jurisdiction thereover. In addition, subject to the provisions
of Section 9.03, Tenant shall repair or replace any damage or injury done to the
Building, or any part thereof, outside the Leased Premises caused by Tenant’s,
or its agent’s, contractor’s, employee’s, invitee’s or visitor’s, act or
omission, unless covered by insurance against such hazards however caused. All
repairs or replacements shall be undertaken by Tenant or contractors approved in
advance by Landlord. If Tenant fails to make such repairs or replacements
promptly after notice, Landlord may, at its option, make such repairs or
replacements, and Tenant shall repay the costs thereof, together with fifteen
percent (15%) additional overhead charge, to Landlord upon demand. Tenant shall
also be responsible for all carpet and drapery cleaning, and other janitorial
services, not included within the standard cleaning set forth in
Section 6.01(b), but Tenant shall obtain Landlord’s prior approval of
contractors engaged to perform such services.

SECTION 6.04. ADDITIONS, ALTERATIONS AND IMPROVEMENTS. Tenant shall not make nor
allow to be made any alterations or physical additions in or to the Leased
Premises, without first obtaining Landlord’s prior consent. All additions,
alterations and improvements shall be made under contracts providing for partial
lien waivers from all persons otherwise entitled to a lien in exchange for each
progress payment. All contractors, mechanics or laborers used by Tenant in
performance of any such work shall be subject to Landlord’s prior approval. All
such additions, alterations or improvements when made to the Leased Premises by
Tenant shall at once become Landlord’s property, and shall be surrendered to
Landlord upon expiration or termination hereof by lapse of time or otherwise
unless Landlord, by notice to Tenant no later than twenty (20) days after the
date fixed as the expiration or termination hereof, elects to have them removed
immediately at Tenant’s expense. Tenant shall repair any damage to the Building
caused by installation or removal of any such additions, alterations or
improvements, or any movable equipment or furniture of Tenant.

SECTION 6.05. LIENS. Tenant shall keep the Leased Premises free from any liens,
including, but not limited to, mechanics’ liens, arising out of goods or
services furnished to Tenant, or any person claiming by, through or under
Tenant. If any such lien attaches to the Leased Premises, Landlord may, after
thirty (30) days’ notice to Tenant, pay the amount of such lien to cause its
release and such payment shall be deemed an advance under Section 11.03.

SECTION 6.06. USE OF COMMON AREA. The “Common Area” shall comprise all public
spaces within the Building, including lobbies, hallways, stairways, elevators
and escalators. Landlord hereby grants to Tenant, and its agents, contractors,
employees, invitees and visitors, the nonexclusive right to use the Common Area
as from time to time constituted, in common with Landlord and all other tenants,
and its and their respective agents, contractors, employees, invitees and
visitors. No portion of the Common Area shall be used by Tenant for any purpose
whatsoever other than, or that would interfere with, pedestrian traffic.

ARTICLE VII
SECURITY

SECTION 7.01. SECURITY DEPOSIT. Intentionally omitted

ARTICLE VIII
ASSIGNMENT AND SUBLETTING

Tenant shall not assign or encumber this Lease or any interest herein, or sublet
the Leased Premises or any part thereof, or permit use of the Leased Premises or
any part thereof by any person other than Tenant, without Landlord’s prior. If
this Lease is assigned, or the Leased Premises or any part thereof are sublet or
occupied by any person other than Tenant, Landlord may collect rent from such
assignee, subtenant or occupant, and apply the net amount collected to Rental,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of the requirement for consent, or acceptance of such assignee, subtenant
or occupant as tenant, or a release of Tenant from further performance by Tenant
of the terms, covenants, conditions and provisions hereof. Notwithstanding any
assignment, sublease or occupancy by others, Tenant shall remain fully liable
hereunder, and shall not be released from performing any term, covenant,
condition or provision hereof. If this Lease is assigned, or the Leased Premises
are sublet or occupied by someone other than Tenant, and such assignee,
subtenant or occupant is required by Tenant to pay an amount in excess of the
amount required to be paid hereunder by Tenant to Landlord, then such excess
amount shall be Landlord’s property and Rental shall be deemed to be raised to
an amount that equals the amount agreed to be paid by such assignee, subtenant
or occupant.

ARTICLE IX
NONLIABILITY, INDEMNIFICATION AND INSURANCE

SECTION 9.01. EXCULPATION OF LANDLORD; WAIVER OF CLAIMS BY TENANT. Landlord, and
its agents, contractors, employees, invitees and visitors, shall have no
liability to Tenant, or its agents, contractors, employees, invitees or
visitors, for any damage to Tenant’s, or its agents’, contractors’, employees’,
invitees’ or visitors’, person or property, including any consequential damages
arising therefrom, irrespective of the cause of such damage, and whether or not
caused or alleged to be caused, in part or whole, by joint or several
negligence, breach of contract, breach of warranty or other breach of duty on
Landlord’s, or its agent’s, contractor’s, employee’s, invitee’s or visitor’s,
part. No such occurrence shall be deemed to be an actual or constructive
eviction from the Leased Premises, or result in abatement of Rental except as
provided in Article IX. Tenant shall carry such insurance as it deems adequate
to fully protect it against loss or damage to its property by any casualty
coverable by fire and extended coverage insurance, and all such insurance shall
contain or be endorsed with a clause permitting waiver of rights of recovery
prior to loss and waiving all rights of subrogation so long as such a clause is
available. Tenant hereby waives all claims for recovery from and releases
Landlord, and its agents, contractors, employees, invitees and visitors, and
hereby waives all claims of recovery from and releases all other tenants, and
their respective agents, contractors, employees, invitees and visitors, for any
loss or damage to Tenant’s property, to the extent such loss or damage is or
could have been insured by valid and collectible fire and extended coverage
insurance policies in standard form containing a waiver of subrogation provision
or endorsement, it being the parties’ intent to assign the entire risk of loss
arising out of damage to Tenant’s property to Tenant or its insurance carrier.
Landlord shall use reasonable efforts to require other tenants to make similar
waivers in their respective leases.

SECTION 9.02. PUBLIC LIABILITY INSURANCE FOR LEASED PREMISES. Tenant shall
procure and maintain during the Term a policy or policies of insurance written
by a responsible insurance company or companies (which may be written to include
the Leased Premises in conjunction with other premises owned or operated by
Tenant) insuring Landlord, Tenant and any mortgagee(s) of Landlord against all
losses, claims, demands or actions for injury to or death of one or more persons
in any one occurrence to the limit of not less than Two Million Dollars
($2,000,000), and for damage to property to the limit of not less than One
Million Dollars ($1,000,000.00), arising from Tenant’s conduct and operation of
its business in the Leased Premises, and providing that such policy or policies
can be amended or canceled only upon at least thirty (30) days’ prior notice to
Landlord, with contractual liability endorsements, and shall furnish Landlord
certificates evidencing the existence thereof.

SECTION 9.03. WAIVER OF CLAIMS BY LANDLORD. Landlord shall procure and keep in
effect during the Term fire and extended coverage insurance on the Building in
such amounts as Landlord deems necessary effectively to protect itself against
loss to its property arising out of casualty covered by such insurance. All fire
and extended coverage insurance carried by Landlord with respect to the Building
or its property located therein shall contain or be endorsed with a clause
permitting waiver of rights of recovery prior to loss and waiving all rights of
subrogation so long as such a clause is available. Landlord hereby waives all
claims for recovery from and releases Tenant, and its agents, contractors,
employees, invitees and visitors, for any loss or damage to the Building or
Landlord’s property located therein, to the extent such loss or damage is or
could have been insured by valid and collectible fire and extended coverage
insurance policies in standard form containing a waiver of subrogation provision
or endorsement, it being the parties’ intent to assign the risk of loss arising
out of damage to the Building or Landlord’s property located therein to Landlord
or its insurance carrier to the maximum extent possible. However, Tenant shall
remain liable to Landlord for the cost of repairing any damage to the Leased
Premises, the Building or Landlord’s property located therein caused or
contributed to by Tenant’s, or its agent’s, contractor’s, employee’s, invitee’s
or visitor’s, act or omission, to the extent such damage is not insured or
insurable by Landlord under standard fire and extended coverage insurance
policies, or Tenant’s, or its agent’s, contractor’s, employee’s, invitee’s or
visitor’s, liability for such damage is not waived or waivable under such a
waiver of subrogation provision or endorsement. Any expense to Landlord in
obtaining such a waiver of subrogation provision or endorsement, together with
the underlying premiums for such insurance, shall be deemed to be included in
Operating Cost.

SECTION 9.04. PUBLIC LIABILITY INSURANCE FOR BUILDING. Landlord shall procure
and maintain during the Term a policy or policies of insurance written by a
responsible insurance company or companies (which may be written to include the
Building in conjunction with other property owned or operated by Landlord or its
affiliates) insuring Landlord against all losses, claims, demands or actions for
injury to or death of one or more persons in any one occurrence to the limit of
not less than One Million Dollars ($1,000,000.00), and for damage to property to
the limit of not less than Five Hundred Thousand Dollars ($500,000.00), which
insurance shall cover accidents or occurrences in the Building.

SECTION 9.05. LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant,
or its agents, contractors, employees, invitees or visitors, for any injury or
damage to person or property sustained by reason of the condition of the Leased
Premises, the Land or the Building, or any part thereof, or arising from
bursting or leaking of any water, gas, sewer or steam pipe, or due to any act or
omission of any other tenant or other person in or on the Land or the Building,
or due to any casualty or accident in, on or about the Land or the Building.

SECTION 9.06. INDEMNITY. Tenant shall indemnify Landlord and hold Landlord
harmless from and against all loss, cost, liability or expense arising out of or
related to claims of injury to or death of persons, or damage to property,
occurring or resulting directly or indirectly from use or occupancy of the
Leased Premises, or any activities of Tenant, or its agents, contractors,
employees, invitees or visitors, in, on or about the Leased Premises, the Land
or the Building, such indemnity to include, without limitation, the obligation
to provide all costs of defense against any such claims; provided, however, that
the foregoing indemnity shall not apply to any claims arising by reason of
Landlord’s, or its agent’s or employee’s, gross negligence or willful
misconduct.

ARTICLE X
DESTRUCTION AND DAMAGE

SECTION 10.01. DAMAGE BY CASUALTY. In the event of fire or other casualty in the
Leased Premises, Tenant shall give prompt notice thereof to Landlord. If the
Leased Premises, through no fault of Tenant, or its agents, contractors,
employees, invitees or visitors, are damaged or destroyed by fire or other
casualty so as to render the Leased Premises partially or wholly untenantable,
Rental shall be abated in part or whole on the basis of usable square footage
occupiable thereafter until such time as the Leased Premises are made fully fit
for use by Tenant.

SECTION 10.02. RESTORATION. If the Leased Premises are damaged or destroyed by
fire or other casualty, Landlord shall, to the extent of available insurance
proceeds not applied by Landlord’s lender(s) to any indebtedness secured by a
mortgage on the Building, repair the damaged portions of the Leased Premises to
tenantable condition for use by Tenant as soon as reasonably possible Landlord
shall have no duty to repair, restore or replace Tenant’s fixtures or
improvements, including, without limitation, wall and floor coverings, special
lighting fixtures, built-in cabinets and bookshelves, and any other improvements
originally installed by or for Tenant. If the Leased Premises or the Building
are damaged or destroyed to the extent Landlord decides not to rebuild the
Building in the same manner as originally constructed, this Lease shall
terminate as of the date of such damage or destruction, with all Rental paid or
refunded so as to adjust to such date. If damage to or destruction of the
Building as the result of any casualty is such that the Leased Premises cannot
be used by Tenant for Tenant’s Customary Business for a period of one (1) year
or more, either party may cancel and terminate this Lease with all Rental paid
or refunded so as to adjust to the date of such damage or destruction; provided,
however, that Tenant shall not have the right to cancel and terminate this Lease
if any act or omission of Tenant, or its agents, contractors, employees,
invitees or visitors, contributed to the cause of such casualty.

ARTICLE XI
DEFAULTS AND REMEDIES

SECTION 11.01. EVENTS OF DEFAULT. The happening of any of the following shall be
deemed an “Event of Default”:

(a) Tenant’s making an assignment for the benefit of creditors;

(b) Levying of a writ of execution or attachment on or against the Leased
Premises or Tenant’s interest therein as Tenant’s property, which writ is not
released or discharged within thirty (30) days thereafter;

(c) Institution of proceedings in a court of competent jurisdiction for Tenant’s
reorganization, liquidation or involuntary dissolution, or Tenant’s adjudication
as a bankrupt or insolvent, or appointment of a receiver of Tenant’s property,
which proceedings are not dismissed, and any receiver, trustee or liquidator
appointed therein discharged, within thirty (30) days after institution of such
proceedings;

(d) Voluntary filing of any proceeding for Tenant’s liquidation, dissolution or
adjudication as a bankrupt;

(e) Tenant’s failure to perform any covenant under Section 6.05 or Section
11.03;

(f) Tenant’s making any assignment hereof, or subletting of the Leased Premises
or any portion thereof, without Landlord’s prior consent;

(g) Tenant’s failure to pay any installment of Rental within ten (10) days after
receiving written notice of the nonpayment; provided, however, Landlord shall
not be required to give such written notice more than two (2) times during any
twelve month period; or

(h) Tenant’s failure to perform any other term, covenant, condition or provision
hereof within ten (l0) days after notice or demand therefor is served upon
Tenant by Landlord, unless Tenant commences action reasonably designed to
eliminate such failure of performance within such ten (l0) day period, and
thereafter diligently, expeditiously and continuously pursues such action to a
successful conclusion; provided that in all events such curative action is
successfully concluded within sixty (60) days after the initial notice or demand
from Landlord, or if such curative action cannot reasonably be accomplished
within such time, a reasonable time under the circumstances provided Tenant
continues diligently to pursue such cure.

SECTION 11.02. REMEDIES. Upon occurrence of an Event of Default, Landlord may:

(a) Terminate Tenant’s rights hereunder without terminating Tenant’s obligations
hereunder;

(b) Re-enter the Leased Premises with or without process of law, using such
means as may be necessary to remove all persons and property therefrom;

(c) Exercise any other right or remedy available to Landlord at law or in equity
in addition or as an alternative to Landlord’s other rights and remedies
specified herein.

If Landlord relets the Leased Premises or some portion thereof during the
balance of the Term, the proceeds of such reletting, after deduction of all
costs in connection with repossession and reletting of the Leased Premises
(including, without limitation, all attorneys’ fees, leasing commissions,
remodeling costs and similar expenses), shall be applied to satisfaction of
Tenant’s obligations hereunder. Landlord shall have the right at any time to
file suit to recover any sums that have fallen due hereunder from time to time
on one or more occasions without being obligated to wait until expiration of the
Term, including, but not limited to, past due Rental, interest, delinquency
service charges, advances and attorneys’ fees. Landlord shall also be entitled
immediately to recover as damages from Tenant a sum of money equal to the total
of the cost of recovering possession of the Leased Premises, the unpaid Rental
owed at the time of such termination or repossession, the balance of Rental for
the remainder of the Term less the fair market rental value of the Leased
Premises for such period, and any other sum of money or damages owed by Tenant
to Landlord.

SECTION 11.03. ADVANCES. If Tenant breaches any obligation hereunder, Landlord
shall also have the right to cure such breach for Tenant’s account and at
Tenant’s expense. Any money spent, or costs or expenses incurred, in curing such
a breach for Tenant’s account, together with fifteen percent (l5%) additional
overhead charge, shall be reimbursed to Landlord within ten (l0) days of
rendition of a bill or statement to Tenant for such costs, and Landlord shall
have the same remedies for nonpayment thereof as for nonpayment of Rental. Any
advance not paid when due shall bear interest from the date due until the date
paid at four percent (4%) per annum over the prime rate announced by a major
Indianapolis financial institution, from time to time.

SECTION 11.04. FEES AND COSTS. In the event Tenant defaults in performance of
any term, covenant, condition or provision hereof, or any part thereof, or of
collection of any Rental due or to become due hereunder, or of recovery of
possession of the Leased Premises, Tenant shall pay Landlord all attorneys’
fees, other professional fees and costs incurred by Landlord in connection
therewith. Any judgment rendered in favor of Landlord against Tenant in any
legal action, whether commenced by Landlord or Tenant, shall include
additionally a judgment for attorneys’ fees that Tenant shall pay. If Landlord
is made a party to any action brought by any third party arising out of Tenant’s
use or occupancy of the Leased Premises, Tenant shall indemnify and hold
Landlord harmless from any costs or fees in defending such action, and from any
judgment rendered against Landlord therein.

ARTICLE XII
EMINENT DOMAIN

SECTION 12.01. EFFECTS OF TAKING. If any part of the Leased Premises, the Land
or the Building is taken under exercise of power of eminent domain, Landlord may
terminate this Lease or continue the same in effect. If Landlord elects to
continue this Lease in effect, Rental shall be reduced in proportion to the
usable square footage of the Leased Premises so taken and Landlord shall be
responsible for performance of all work necessary to make the Leased Premises
usable by Tenant in addition to all work necessary in other portions of the
Building as a result of such taking. In the case of taking of a material portion
of the Leased Premises, Tenant shall also have the right to terminate this
Lease. In the event of termination hereof by either party, notice of such
termination shall be given to the other party within thirty (30) days after
possession of the portion of the Leased Premises is taken by the condemning
authority. Such termination shall be effective as of the date when such
possession is taken as it relates to any portion of the Leased Premises taken
and as of the date when exclusive possession of the Leased Premises is
surrendered to Landlord as it relates to the balance of the Leased Premises. If
any part of the Leased Premises is taken temporarily under exercise of power of
eminent domain, Rental shall be abated on the basis of usable square footage
temporarily taken until such taking ceases, but Tenant shall not have the right
to terminate this Lease.

SECTION 12.02. AWARDS. All sums awarded or agreed upon between Landlord and the
condemning authority for taking of either party’s interest, whether as damages
or as compensation, shall be Landlord’s property, free of any claim of Tenant.
Notwithstanding the foregoing, Landlord shall not be entitled to any award or
compensation paid to Tenant for its moving expenses or for its personal property
that may be taken in any such proceeding.

SECTION 12.03. DEFINITION. The term “taking” as used herein shall include any
conveyance or transfer in lieu of condemnation, as well as any legal action in
condemnation taken under power of eminent domain.

ARTICLE XIII
SUBORDINATION TO MORTGAGES

SECTION 13.01. AUTOMATIC SUBORDINATION. This Lease and Tenant’s rights hereunder
shall be subject and subordinate to the lien of any mortgage now or hereafter in
force with respect to the Building and/or the Land, all extensions,
modifications, consolidations, renewals, amendments or substitutions thereof,
and all advances heretofore or hereafter made upon security thereof. The
provisions of this Section 13.01 shall be self-operative and no further
instrument of subordination shall be required. If requested by the holder of any
such mortgage, Tenant shall promptly execute and deliver to such holder an
instrument in form and substance satisfactory to such holder specifically
subordinating this Lease to the lien of such mortgage as set forth above.

SECTION 13.02. WAIVER OF SUBORDINATION. Notwithstanding the terms of
Section 13.01, the holder of any such mortgage shall have the right at any time
to declare this Lease to be superior in priority to the lien of such mortgage
notwithstanding the respective dates of execution or recordation of such
documents.

SECTION 13.03. ATTORNMENT. If, by reason of any default on Landlord’s or any
successor thereto’s part as mortgagor under any such mortgage to which this
Lease is subordinate, such mortgage is foreclosed by legal proceedings, or
extinguished by conveyance in lieu of foreclosure or otherwise, then, at the
sole option and upon demand of such person, Tenant shall attorn to and recognize
such holder, and its successors and assigns, including any purchaser in
foreclosure or grantee of a deed in lieu thereof, as landlord hereunder and, if
necessary, reinstate this Lease after foreclosure. Tenant shall execute and
deliver at any time, upon request of Landlord or any holder of a mortgage to
which this Lease is subordinate, an instrument evidencing such attornment and
containing Tenant’s agreement that no action taken to enforce any such mortgage
by reason of any default thereunder shall terminate this Lease, or invalidate or
constitute a breach of any term hereof, provided that Tenant’s possession of the
Leased Premises is not disturbed if there is no existing Event of Default.
Nothing contained in this Section 13.03 shall be construed to impair or waive
any right, privilege or option of any mortgage holder, or its successors and
assigns.

SECTION 13.04. AFTER ATTORNMENT. (a) If Landlord’s interest becomes vested in
the holder of any mortgage, or anyone claiming by, through or under such holder,
then such holder or its successor shall not be:

(i) liable for any act or omission of any prior landlord (including Landlord);

(ii) subject to any setoff or defense Tenant may have against any prior landlord
(including Landlord); or

(iii) bound by any Rental Tenant may have paid for more than the current month
to any prior landlord (including Landlord).

(b) No alteration or modification of any provision hereof, or cancellation or
surrender hereof, shall be valid or binding as against any holder of any
mortgage, unless the same has been approved in writing by such holder.

SECTION 13.05. NO TERMINATION. Notwithstanding anything contained herein to the
contrary, and specifically Section 18.17, in the event of any default by
Landlord in performing its covenants or obligations that would give Tenant the
right to terminate this Lease, Tenant shall not exercise such right unless and
until (i) Tenant gives notice of such default (which notice shall specify the
exact nature of such default and how the same may be cured) to Mortgagee (as
hereinafter defined) and any other holder of a mortgage that has notified Tenant
of its interest and the address to which notices are to be sent, and
(ii) Mortgagee or such other holder fails to cure or cause to be cured such
default within thirty (30) days or, if such default cannot reasonably be cured
within such time, a reasonable time under the circumstances from the giving of
such notice by Tenant, provided Mortgagee or such other holder continues
diligently to pursue such cure.

ARTICLE XIV
TENANT’S CERTIFICATES

From time to time, upon request by any such person, Tenant shall execute and
deliver to Landlord, any mortgagee or prospective mortgagee of Landlord’s
interest in the Land and/or the Building, or any purchaser or prospective
purchaser of Landlord’s interest in the Land and/or the Building, a statement in
form and content supplied by, and reasonably acceptable to, such person
certifying (i) that this Lease is unmodified, and in full force and effect (or,
if there have been any modifications, identifying the modifications, and
certifying that this Lease, as modified, is in full force and effect); (ii) the
dates to which Rental and any other charges have been paid; (iii) the
Commencement Date and the Expiration Date; (iv) that Landlord is not in default
in performance of any of its obligations under the terms hereof or, if any such
default is claimed, the exact nature thereof in detail; and (v) such other
matters as such person may reasonably request. Any such certificate shall be
executed and delivered by Tenant within ten (l0) days after request therefore is
made.

ARTICLE XV
RESERVED RIGHTS

SECTION 15.0l. RIGHT OF INSPECTION. With reasonable notice, Landlord reserves
the right at any reasonable time, and from time to time, to enter the Leased
Premises by its agents, contractors and employees for the purpose of examining
the condition thereof.

SECTION 15.02. REPAIRS. Landlord reserves the right to enter the Leased Premises
as may be necessary from time to time for the purpose of making repairs or
alterations thereto or to the Building required for safety, protection and
preservation of the Leased Premises and the Building. Reservation of such right
of entry shall not enlarge in any way Landlord’s obligations for maintenance and
repair of the Building or the Leased Premises as otherwise provided in Article
VI.

SECTION 15.03. RIGHTS WITH RESPECT TO BUILDING. Landlord reserves the right to
perform any work in, on or about the Land or the Building, or any adjacent or
nearby land, street or other facility not included within the Leased Premises.
Landlord reserves the right to erect scaffolding, ladders and other materials
in, on or about the Land or the Building. Landlord reserves the right to change
the number, size, height, location or arrangement of the Common Area, from time
to time, as Landlord may deem proper. Landlord reserves the right to close the
Building during times of emergency, and require that all persons entering or
leaving the Building during such hours as Landlord may from time to time specify
identify themselves to persons designated by Landlord by registration or
otherwise, and establish their right to enter or leave the Building. Landlord
reserves the right to exclude or expel any peddler, solicitor or unruly person,
or any person causing any disturbance, at any time from the Leased Premises, the
Land or the Building.

SECTION 15.04. EXHIBITION OF PREMISES. Landlord reserves the right to enter the
Leased Premises during Tenant’s normal business hours and with advance notice to
Tenant for the purpose of exhibiting the Leased Premises to existing and
prospective mortgagees, prospective purchasers and, during the last ninety
(90) days of the Term, prospective tenants.

SECTION 15.05. EXTENSION OF BUILDING SERVICES. Landlord reserves the right to
use, maintain and replace pipes, conduit, wires and ductwork in and through the
Leased Premises, and to erect new pipes, conduit, wires and ductwork therein,
required for service to other portions of the Building, and to enter upon the
Leased Premises as may be required for exercise of such rights; provided,
however, such pipes, conduit, wires and ductwork shall not materially reduce the
size or usefulness of the Leased Premises.

SECTION 15.06. BUILDING IDENTIFICATION. Landlord reserves the right to change
the name and/or street address of the Building on reasonable notice to Tenant.
Landlord reserves the right to install, remove, replace and maintain signs on
the exterior of the Building.

SECTION 15.07. WINDOW COVERINGS AND LIGHTING. Landlord reserves the right to
designate and/or approve, prior to installation, all types of window coverings
of the Leased Premises, the Common Area and the Building, and to control all
internal lighting visible outside the Leased Premises.

SECTION 15.08. PASS KEYS. Landlord reserves the right to have pass keys to the
Leased Premises and all portions thereof.

SECTION 15.09. SUSPENSION OF SERVICES. Landlord reserves the right to suspend
service of the heating, elevator, plumbing, electrical, air conditioning or
other mechanical systems when necessary by reason of governmental regulations,
civil commotion, riot, accident or emergency, or for repairs, alterations or
improvements in Landlord’s judgment desirable or necessary, or for any other
reason beyond Landlord’s reasonable power or control (including, without
limitation, unavailability of fuel or energy, or compliance by Landlord with any
applicable laws, rules or regulations relating thereto), without liability in
damages therefor. Landlord shall not in any way be liable or responsible to
Tenant for any loss, damage or expense Tenant may sustain or incur if, during
the Term and for reasons beyond Landlord’s reasonable control, either the
quality or character of electric current is changed, or is no longer available
or suitable for Tenant’s requirements.

SECTION 15.10. EFFECT OF EXERCISE OF RESERVED RIGHTS. Exercise of any right
reserved to Landlord under the terms hereof shall not constitute an actual or
constructive eviction of Tenant in part or whole, or a trespass by Landlord, or
its agents, contractors or employees, or entitle Tenant to any abatement,
diminution or reduction of Rental by reason thereof, or relieve Tenant from any
of its obligations hereunder, or impose any liability upon Landlord, or its
agents, contractors or employees, by reason of annoyance or inconvenience to
Tenant, injury to or interruption of Tenant’s business, or otherwise.

ARTICLE XVI
RIGHTS ON TERMINATION

SECTION 16.0l. SURRENDER OF POSSESSION. At expiration or termination hereof, by
lapse of time or otherwise, Tenant shall deliver the Leased Premises to Landlord
in as good condition as they were at the date of possession by Tenant, ordinary
wear and tear, and damage resulting from casualty or condemnation that Tenant is
not obligated to repair, excepted. Upon such expiration or termination, Landlord
shall have the right to re-enter and resume possession of the Leased Premises
without notice.

SECTION 16.02. HOLDING OVER. If Tenant remains in possession of the Leased
Premises after expiration or termination hereof, it shall be deemed to be
occupying the Leased Premises as a tenant at sufferance subject to all terms,
covenants, conditions and provisions hereof, and at a daily Rental of one
hundred fifty percent (l50%) of the per diem Rental for the thirty (30) day
period immediately prior to such expiration or termination, computed on the
basis of a thirty (30) day month. Landlord, upon notice to Tenant, shall have
the right to deem Tenant’s continuing occupancy to constitute creation of a
month-to-month tenancy at the monthly Rental provided in the preceding sentence
for the immediately prior period, which month-to-month tenancy shall continue
until either party gives the other party thirty (30) days’ notice of termination
of such month-to-month tenancy.

ARTICLE XVII
NOTICES

SECTION 17.0l. NOTICES. All notices, demands, requests, consents and approvals
that may or are required to be given by either party to the other party
hereunder shall be in writing and shall be deemed to have been duly given when
deposited with the United States Postal Service or its successor, certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:

         
If to Landlord:
  DH Realty, LLC

 
  c/o Colliers Turley Martin Tucker, Managing Agent
 
  1300 One American Square
 
  Indianapolis, IN 46282

 
  and

 
  DH Realty, LLC

 
  1990 Market Tower
 
  10 West Market Street
 
  Indianapolis, IN 46204-2960

 
  Attn: Mark R. Willis

with a copy to:
  Harry F. Todd, Esq.

 
  Bose McKinney & Evans LLP

 
  2700 First Indiana Plaza
 
  135 N. Pennsylvania Street
 
  Indianapolis, IN 46204

If to Tenant:
  CTI Group (Holdings), Inc.

 
  Suite 200

 
  333 North Alabama Street
 
  Indianapolis, IN 46204

with a copy to:
  David G. Blachly, Esq.

 
  Sommer Barnard PC

 
  8888 Keystone Crossing, Suite 1400
 
  Indianapolis, IN 46240


Either party may from time to time designate in notice given to the other party
in the manner provided herein another address for notices.

SECTION 17.02. EFFECTIVE DATE OF NOTICE. Any notice given as aforesaid shall be
deemed to have been given on the day following the date upon which it is
deposited with the United States Postal Service or its successor, addressed as
required herein.

SECTION 17.03. NOTICES TO MORTGAGEES. If Tenant is provided the name and address
for notices of any Mortgagee of the Leased Premises, together with a request
that copies of notices served on Landlord be served on such Mortgagee, Tenant
shall send such Mortgagee a copy of any notice of default or demand for
performance served upon Landlord, and shall permit such Mortgagee to cure such
default or otherwise perform Landlord’s obligations within the time provided in
Section 13.05 for such Mortgagee so to do.

ARTICLE XVIII
MISCELLANEOUS AGREEMENTS

SECTION 18.01. WAIVER. Landlord’s failure to seek redress for violation of, or
to insist upon strict and timely performance of, any term, covenant, condition
or provision hereof, or any rule of the Building set forth herein or hereafter
adopted by Landlord, shall not constitute a waiver of any such violation, or
prevent a subsequent act that would originally have constituted a violation from
having all the force and effect of an original violation. Receipt by Landlord of
Rental with knowledge of breach of any term, covenant, condition or provision
hereof shall not be deemed a waiver of such breach, and no term, covenant,
condition or provision hereof shall be deemed to have been waived by Landlord
unless such waiver is in writing signed by Landlord. No payment by Tenant or
receipt by Landlord of a lesser amount than full Rental due shall be deemed to
be other than on account of the earliest stipulated payments due, nor shall any
endorsement or statement on any check, or in any letter accompanying any check
or other payment, be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rental or to pursue any other remedy as provided herein. No act
or thing done by Landlord, or its agents or employees, shall be deemed an
acceptance of surrender of the Leased Premises, and no agreement to accept such
a surrender shall be valid unless in writing signed by Landlord. No agent or
employee of Landlord shall have any power to accept the keys to the Leased
Premises prior to expiration or termination hereof, and delivery of keys to any
such agent or employee shall not operate as a termination hereof or an
acceptance of surrender of the Leased Premises.

SECTION 18.02. REPRESENTATIONS. Neither Landlord, nor its agents or employees,
have made any representation or promise with respect to the Leased Premises, the
Building, the land upon which the Building is erected (the “Land”), Rental,
Operating Cost, Impositions, or any other matter or thing affecting or related
to execution hereof, except as expressly set forth herein, and no rights,
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth herein. All understandings and agreements heretofore made
between the parties with respect to the subject matter hereof are merged in this
Lease, which alone fully and completely expresses the agreement between the
parties with respect to the subject matter hereof. Any agreement hereafter made
shall be ineffective to change, modify or amend this Lease in part or in whole
unless such agreement is in writing and signed by the party against which
enforcement of such change, modification or amendment is sought. Tenant
acknowledges that it has independently investigated the potential for the
success of its operations upon the Leased Premises and has not relied upon any
inducements or representations on the part of Landlord or Landlord’s
representatives other than those contained in this Lease.

SECTION 18.03. QUIET ENJOYMENT. Upon Tenant’s paying Rental and all other
charges due hereunder, and observing and performing all terms, covenants,
conditions and provisions on its part to be observed and performed, Tenant may
peaceably and quietly enjoy the Leased Premises, subject, however, to the terms,
covenants, conditions and provisions hereof and of any mortgage(s) encumbering
the Building.

SECTION 18.04. STATUS OF LANDLORD. The term “Landlord” as used herein, so far as
covenants or obligations on Landlord’s part are concerned, shall be limited to
mean and include only the owner(s) at the time in question of Landlord’s
interest in the Land and the Building . Tenant shall look solely to the Land and
the Building for collection of any judgment (or enforcement of any other
judicial process) requiring payment of money by Landlord with respect to any
term, covenant, condition or provision hereof to be observed or performed by
Landlord, and no other property or assets of Landlord or any partner thereof
shall be subject to levy, execution or other enforcement procedures for
satisfaction of any obligation due Tenant.

SECTION 18.05. AIR AND LIGHT. This Lease does not grant or guarantee Tenant
continuance of or any right of a view, or any easement for light and air over
any property adjoining the Leased Premises, the Land or the Building.

SECTION 18.06. CONSENTS AND APPROVALS. Whenever Landlord’s consent or approval
is required hereunder, such consent or approval shall only be valid when given
expressly in writing and identified in such writing as being intended as a
consent or approval required by the terms hereof. Consent or approval shall
never be implied by any act performed or statement made by Landlord, or its
agents or employees.

SECTION 18.07. PARTIAL INVALIDITY. If any term, covenant, condition or provision
hereof, or application thereof to any person or circumstance, is invalid or
unenforceable to any extent, the remainder hereof, or application of such term,
covenant, condition or provision to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term, covenant, condition or provision hereof shall be valid and
enforceable to the fullest extent permitted by law.

SECTION 18.08. GOVERNING LAW. This Lease has been negotiated in the State of
Indiana with respect to premises located in such State, and shall be governed by
the laws of such State.

SECTION 18.09. REASONABLENESS OF CONSENTS. Whenever Landlord’s consent or
approval is required hereunder, such consent or approval shall not be
unreasonably conditioned, delayed or withheld except as to a change of use,
which consent or approval may be withheld in Landlord’s sole and absolute
discretion. If Landlord does not consent to a request made by Tenant when
Landlord is required to be reasonable, Tenant’s sole right and course of action
to contest Landlord’s failure to give such consent shall be to institute an
action in Superior or Circuit Court in Marion County, Indiana, for a declaratory
judgment to determine whether such consent was unreasonably withheld. If it is
ultimately determined by a court of competent jurisdiction that such consent was
unreasonably withheld, then Tenant’s sole remedy shall be that Landlord’s
consent shall be deemed to have been given and Landlord shall pay Tenant’s
reasonable attorneys’ fees and costs associated with the declaratory judgment
action.

SECTION 18.10. INTERPRETATION. The captions or headings to the various articles
and sections hereof are inserted only as a matter of convenience and for
reference, and in no way define, limit, construe or describe the scope hereof or
the intent of any provision hereof. When applicable, use of the singular form of
any word shall also mean and apply to the plural, and the neuter form shall mean
and apply to the masculine or feminine.

SECTION 18.11. SUCCESSORS AND ASSIGNS. Except as herein limited, this Lease
shall be binding upon and inure to the benefit of the parties, and their
respective legal representatives, successors and assigns.

SECTION 18.12. USE OF BROKERS. Each party represents and warrants to the other
party that it has dealt with no broker, finder or other person other than
Meridian Real Estate with respect to Tenant and Colliers Turley Martin Tucker
with respect to Landlord (collectively, “Broker”) with respect hereto or the
transaction contemplated hereby. Each party further represents and warrants to
the other party that, insofar as it knows, no broker or other person other than
Broker is entitled to any commission or fee in any such connection. Each party
shall indemnify and hold harmless the other party against any loss, liability,
damage or claim incurred by reason of any commission or fee alleged to be
payable to anyone other than Broker because of any act, omission or statement of
the indemnifying party. Such indemnity obligation shall be deemed to include
payment of reasonable attorneys’ fees and court costs incurred in defending any
such claim.

SECTION 18.13. PARKING. Landlord shall provide to Tenant, at Landlord’s expense,
twenty seven (27) parking spaces in the lower level of the garage beneath the
Building for the Term of the Lease and up to thirty three (33) spaces in the 401
North New Jersey surface lot for the Term of the Lease.

SECTION 18.14. AMERICANS WITH DISABILITIES ACT. With respect to the public
accommodation provisions of the Americans With Disabilities Act (Title III),
Landlord shall be responsible for making readily achievable changes and
providing auxiliary aids and services in common areas of the Building and for
modifying policies, practices, or procedures applicable to all tenants. Tenant
shall be responsible for readily achievable changes, provision of auxiliary
aids, and modification of policies within the Leased Premises. Landlord shall
have no responsibility for any policies that Tenant applies in operating its
business. Tenant shall be solely responsible for any costs associated with
making reasonable accommodations to any of its employees under Title I of the
Americans With Disabilities Act within the Leased Premises.

SECTION 18.15. HAZARDOUS MATERIALS. Tenant will not in any manner use, maintain
or allow the use or maintenance of the Leased Premises in violation of any law,
ordinance, statute, regulation, rule or order (collectively “Laws”) of any
governmental authority, including but not limited to laws governing zoning,
health, safety (including fire safety), occupational hazards, and pollution and
environmental control. Tenant shall not use, maintain or allow the use or
maintenance of the Leased Premises or any part thereof to treat, store, dispose
of, transfer, release, convey or recover hazardous, toxic or infectious waste
nor shall Tenant otherwise, in any manner, possess or allow the possession of
any hazardous, toxic or infectious waste on or about the Leased Premises;
provided, however, any toxic material lawfully permitted and generally
recognized as necessary and appropriate for general office use may be stored and
used on the Leased Premises so long as (i) such storage and use is in the
ordinary course of Tenant’s business permitted under this Lease; (ii) such
storage and use is performed in compliance with all applicable Laws and in
compliance with the highest standards prevailing in the industry for the storage
and use of such materials; (iii) Tenant delivers prior written notice to
Landlord of the identity of and information regarding such materials as Landlord
may require; and (iv) Landlord consents thereto. Hazardous, toxic or infectious
waste shall mean any solid, liquid or gaseous waste, substance or emission or
any combination thereof which may (i) cause or significantly contribute to an
increase in mortality or in serious illness, or (ii) pose the risk of a
substantial present or potential hazard to human health, to the environment or
otherwise to animal or plant life, and shall include without limitation
hazardous substances and materials described in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended; the Resource
Conservation and Recovery Act, as amended; and any other applicable federal,
state or local laws. Tenants shall immediately notify Landlord of the presence
or suspected presence of any hazardous, toxic or infectious waste on or about
the Leased Premises and shall deliver to Landlord any notice received by Tenant
relating thereto.

Landlord and its agents shall have the right, but not the duty, to inspect the
Leased Premises and conduct tests thereon at any time to determine whether or
the extent to which there is hazardous, toxic or infectious waste on the Leased
Premises. Landlord shall have the right to immediately enter upon the Leased
Premises to remedy any contamination found thereon. In exercising its rights
herein, Landlord shall use reasonable efforts to minimize interference with
Tenant’s business but such entry shall not constitute an eviction of Tenant, in
whole or in part, and Landlord shall not be liable for any interference, loss or
damage to Tenant’s property or business caused thereby. If any lender or
governmental agency shall ever require testing to ascertain whether there has
been a release of hazardous materials, then the reasonable costs thereof shall
be reimbursed by Tenant to Landlord upon demand as additional Rental if such
requirement arose in whole or in part because of Tenant’s use of the Leased
Premises. Tenant shall execute affidavits, representations and the like from
time to time, at Landlord’s request, concerning Tenant’s best knowledge and
belief regarding the presence of any hazardous, toxic or infectious waste on the
Leased Premises or Tenant’s intent to store or use toxic materials on the Leased
Premises. Tenants shall indemnify and hold harmless Landlord from any and all
claims, loss, liability, costs, expenses or damage, including attorneys’ fees
and costs of remediation, incurred by Landlord in connection with any breach by
Tenant of its obligations under this section. The covenants and obligations of
Tenant hereunder shall survive the expiration or earlier termination of this
Lease.

SECTION 18.16. REMOVAL OF ELECTRICAL AND TELECOMMUNICA-TIONS WIRES.

(a) Landlord May Elect to Either Remove or Keep Wires. Within 30 days after the
expiration or sooner termination of the Lease or at any time that any of the
Wires (as defined below) are no longer in active use by Tenant, Landlord may
elect (“Election Right”) by written notice to Tenant to:



  (i)   Retain any or all wires, cables, and similar installations appurtenant
thereto (“Wires”) installed by Tenant with the Leased Premises or anywhere in
the Building outside the Leased Premises, including, without limitation, the
plenums or risers of the Building.  



  (ii)   Remove any or all of the Wires and restore the Leased Premises or the
Building, as the case may be, to their condition existing prior to the
installation of the Wires (“Wire Restoration Work”). Landlord, at its option,
may perform such Wire Restoration Work at Tenant’s sole cost and expense; or  



  (iii)   Require Tenant to perform all or part of the Wire Restoration Work at
Tenant’s sole cost and expense.  

(b) Compliance with Laws and Discontinuance of Wire Use. Tenant shall comply
with all applicable laws with respect to the Wires, subject to Landlord’s right
to elect to retain the Wires. In the event that Tenant discontinues the use of
all or any part of the Wires or is no longer using all or any part of the Wires,
Tenant shall within 30 days thereafter notify Landlord of same in writing,
accompanied by a plan or other reasonable description of the current type,
quantity, points of commencement and termination, and routes of the Wires to
allow Landlord to determine if Landlord desires to retain same.

(c) Condition of Wires. In the event Landlord elects to retain any or all of the
Wires (pursuant to subparagraph a(i) hereof), Tenant covenants that:



  (i)   Tenant shall be the sole owner of the Wires, Tenant shall have the sole
right to surrender the Wires, and the Wires shall be free of all liens and
encumbrances; and  



  (ii)   All Wires shall be left in good condition, working order, properly
labeled and capped or sealed at each end and in each telecommunications/
electrical closet and junction box, and in safe condition.  

(d) Survival. The provisions of this Section 18.16 shall survive the expiration
or sooner termination of the Lease.

SECTION 18.17. OPTION TO TERMINATE. Tenant shall have a one-time option to
terminate this Lease at the expiration of the 39th month of the Term on the
following terms and conditions:

(a) Tenant shall give Landlord a written notice of its intention to exercise its
option to terminate at least six (6) months prior to the termination date;

(b) Tenant shall not be entitled to exercise its option to terminate this Lease
if an uncured default exists under any of the provisions of this Lease at the
time it attempts to exercise such option;

(c) Tenant shall pay Rent through the last date of the month in which the
termination date occurs;

(d) Tenant shall pay Landlord a termination fee of $199,241.31 to compensate
Landlord for any unamortized leasing commission and unamortized tenant
improvement costs accrued at the rate of 8% through the last date of the month
in which the termination date occurs.

SECTION 18.18. BACK UP GENERATOR. Landlord shall assist Tenant in identifying
acceptable options on the Project for Tenant to install a back-up generator.
Tenant shall be responsible for all costs associated with such generator,
including installation, use, maintenance and any increases in Landlord’s
insurance premiums resulting from such installation and use.

— Signature pages to follow.—

1

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

“LANDLORD”

DH REALTY, LLC,

an Indiana limited liability company

     
By:
  /s/ Mark R. Willis
 
   
Printed:Mark R. Willis
 

 
     

 
   
Title:
  Assistant General Manager
 
   

“TENANT”

CTI GROUP (HOLDINGS), INC.

a Delaware corporation

          By:   /s/ William Miller     (signature)    
 
  William Miller   COO
 
       

(printed signature), (title)

2

Exhibit “C”

Rules of the Building



1.   The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by any tenant or used for any purpose other than for ingress to egress from the
Leased Premises and for delivery of merchandise and equipment in a prompt and
efficient manner using only elevators and passageways designated for such
delivery by Landlord. There shall not be used in any space, or in the public
hall of the Building, either by any tenant or by jobbers or others in the
delivery or receipt of merchandise, any hand trucks other than those equipped
with rubber tiers and side guards.



2.   The wash basins, water closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were designed or
constructed and no sweeping, rubbish, rags, acids or other substances shall be
deposited therein, and the expense of any breakage, stoppage, or damage
resulting from the violation of this rule shall be borne by the tenant who, or
whose agents, employees or visitors, shall have caused it.



3.   No tenant shall sweep or throw or permit to be swept or thrown from the
Leased Premises any dirt or other substances into any of the corridors, halls,
elevators or stairways of the Building, and tenants shall not use, keep or
permit to be used or kept any foul or noxious gas or substance in the Leased
Premises or permit or suffer the Leased Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business therein, nor shall any animals or birds be kept
in or about the Building. Smoking or carrying lighted tobacco products in the
elevators of the Building is prohibited. Cooking in the Building is prohibited.
Use of any part of the Leased Premises as a residence is prohibited.



4.   No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, pointed or affixed by any tenant or to any part of the outside of the
Leased Premises of the Building or on the inside of the Leased Premises without
the prior consent of Landlord. In the event of the violation of the foregoing by
any tenant, Landlord may remove same without any liability, and may charge the
expense incurred by such removal to any tenant violating this rule. Interior
signs on doors and directory tablet shall be inscribed, printed or affixed for
each tenant by Landlord at the expense of such Tenant, and shall be of size,
color and style acceptable to Landlord.



5.   No tenant shall mark paint, drill into, or in any way deface any part of
the Leased Premises of the Building. No boring, cutting or stringing or wires
shall be permitted, except with the prior consent of Landlord, and as Landlord
may direct. No tenant shall lay linoleum or other similar floor covering so that
the same shall come in direct contact with the floor of the Leased Premises, and
if linoleum or other similar floor covering is desired to be used, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material, soluble in water, the use of cement or other similar
adhesive material shall be expressly prohibited.



6.   Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the Leased Premises only on
the freight elevator and through the service entrances and corridors, and only
during hours and in a manner approved by Landlord. Landlord reserves the right
to inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules of the Building or the
Lease of which these rules are a part.



7.   Landlord reserves the right to exclude from the Building between the hours
of 6 P.M. and 8 A.M. and at all hours on Saturdays, Sundays, and legal holidays
all persons who do not present a pass to the Building signed by Landlord. In
such event, Landlord will furnish passes to persons for whom the tenant requires
same in writing. Each tenant shall be responsible. for all persons for whom it
requests such a pass and shall be liable to Landlord for all acts of such
persons.



8.   Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a Building of offices, and upon written notice from
Landlord, tenant shall refrain from or discontinue such advertising.



9.   Tenant shall not bring or permit to be brought or kept in or on the Leased
Premises any inflammable, combustible or explosive fluid, material, chemical or
substance, or cause or permit any odors of cooking or other processes, or any
unusual or other objectionable odors to permeate in or emanate from the Leased
Premises.



10.   Landlord shall furnish two (2) keys for each corridor door entering the
Leased Premises. Additional keys required by tenant shall be obtained from
Landlord at a charge by Landlord to reimburse it for the cost of making and
providing any such keys. All such keys shall remain the property of Landlord. No
additional locks shall be permitted on any doors of the Leased Premises without
Landlord’s prior permission and tenant shall not make, or permit to be made, any
duplicate keys except those furnished by Landlord. Upon termination of the
Lease, tenant shall surrender to Landlord all keys to the Leased Premises and
shall give to Landlord the keys to and combination of all locks for safes, safe
cabinets and vault doors, if any, remaining in the Leased Premises.



11.   Canvassing, peddling, soliciting and distribution of handbills or any
other written materials in the Building are prohibited, and each tenant shall
cooperate to prevent the same.



12.   The requirements of the tenants under these rules will be attended to only
upon application by telephone or in person at the office of the Building,
followed by a written request. Employees of Landlord shall not perform any work
or do anything outside of their regular duties at the direction of any tenant
unless under special instructions from Landlord. Any request made by Tenants
under a Lease shall be made in accordance with the terms of the Lease.



13.   Landlord may waive any one or more of these Rules for the benefit of any
particular tenant or tenants, but no such waiver by Landlord shall be construed
as a waiver of such Rules in favor of any other tenants, nor prevent Landlord
from thereafter enforcing any such Rules against any or all of the, tenants of
the Building.



14.   These Rules of the Building are in addition to, and shall not be construed
to in any way to modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.



15.   Landlord reserves the right to make such other reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of good order
therein.

3